COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-208-CR
  
  
LEONARD 
R. DORSETT                                                          APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE MUNICIPAL COURT OF GRAPEVINE TEXAS
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Leonard R. Dorsett filed this appeal from an order signed by Judge Jeff Walker, 
as Presiding Judge of the Eighth Administrative Judicial Region of Texas, 
denying appellant’s motion to disqualify a trial court judge. On June 9, 2005, 
we notified appellant of our concern that we lack jurisdiction over the appeal 
because there has been no final judgment of conviction. See, e.g., Wright v. 
State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.); McKown v. 
State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.); see 
also Woodard v. Eighth Court of Appeals, 991 S.W.2d 795, 797 (Tex. Crim. 
App. 1998) (holding that complaint regarding recusal of trial court judge should 
not be addressed until appeal from final judgment). We further stated that 
unless appellant or any party desiring to continue the appeal filed a response 
showing grounds for continuing the appeal on or before June 20, 2005, the appeal 
could be dismissed for want of jurisdiction. See Tex. R. App. P. 44.3.
        Appellant 
filed a response, but it does not state grounds for continuing the appeal. 
Appellant does not cite, nor have we found, any authority conferring 
jurisdiction on this court to consider his appeal. Thus, we dismiss the appeal 
for want of jurisdiction. See Tex. 
R. App. P. 42.3(a), 43.2(f).
  
 
                                                                  PER 
CURIAM
   
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 4, 2005
 


NOTES
1.  
See Tex. R. App. P. 47.4.